Citation Nr: 1531284	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-38 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to December 1988, January 1991 to March 1991, in August 1996, April 2003 to September 2003, and from June 2004 to March 2006.  

These matters come before the Board of Veterans Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2014, the Board remanded the issues listed on appeal in addition to the issues of entitlement to service connection for cervical spine disability and entitlement to service connection for thoracolumbar spine disability.  A September 2014 rating decision granted entitlement to service connection for cervical spine DDD, claimed as cervical spine disability, and granted entitlement to service connection for lumbar spine DDD, claimed as thoracolumbar spine disability.  The Veteran did not appeal the decision.  This action represents a total grant of the benefit sought with respect to these issues and the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran testified before a Decision Review Officer (DRO) during a local hearing in December 2007.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) in August 2011.  Transcripts of both proceedings are associated with the claims file.  

In October 2011, the Board referred the issue of entitlement to service connection for bilateral hand disability claimed as secondary to cervical spine disability and bilateral carpal tunnel syndrome to the Agency of Original Jurisdiction (AOJ) based on the Veteran's August 2011 hearing testimony.  The AOJ has yet to adjudicate the issue.  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral knee disability and entitlement to service connection for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

REMAND

The Veteran's service medical treatment records were found to be unavailable for review.  A formal finding of unavailability was issued by the AOJ in February 2006 and listed the efforts made to locate the Veteran's service medical treatment records, to include contact with the National Personnel Records Center (NPRC), the Veteran's Air Force Reserve unit, HQ Air Force Reserve Personnel Records Center (HQ ARPC), IMA Records Center, and the National Personnel Records Center.  Such action was completed prior to the Veteran's separation from active service in March 2006.  The AOJ also requested the Veteran's service medical treatment records from the Records Management Center (RMC) in April 2007 after his separation from active service.  Despite the aforementioned efforts to locate the Veteran's service medical treatment records, the Board finds that additional efforts must be made.  

In this respect, the AOJ contacted the Veteran's Air Force Reserve unit, HQ ARPC, and the IMA Records Center prior to the Veteran's separation from active service.  As the Veteran was not yet released from active service during the AOJ's requests for his service medical treatment records, they may have still been in transit.  The VA Adjudication Procedures Manual indicates that, based on the Veteran's discharge date, the Records Management Center (RMC) would have possession of the Veteran's service medical treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B, Para. 11.e.  As noted above, the RMC provided a negative response in April 2007.  However, the Manual also suggests that, in certain instances, service medical treatment records may be sent to the unit to which the Veteran is transferred following discharge from active service and/or the separation facility from which the Veteran transferred.  M21-1MR, Part III, Subpart iii, Chapter 2, Section A, Para 5.a.  In light of the limited evidence, to include the Veteran's failure to respond to multiple VA notice letters requesting that he complete release forms to obtain records of relevant medical treatment, the Board finds that such service medical treatment records may contain relevant treatment and information regarding the nature of his in-service fall and documentation of his claimed disabilities.  The Board regrets the additional delay of the Veteran's claims; however, a remand is required to ensure that reasonable efforts are made to locate the Veteran's service medical treatment records prior to adjudication.  See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.).  

In addition, the Board finds that the April 2014 VA examiner's opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  In April 2014, the Board remanded the Veteran's claims for additional development, to include a VA examination.  In part, the VA examiner was asked to express opinions as to whether it was clear and unmistakable that any bilateral carpal tunnel syndrome and/or bilateral knee disability existed prior to active service and; if not, whether it was "at least as likely as not" that any disability was related to active service.  

In April 2014, the Veteran was provided a VA examination.  Concerning the bilateral carpal tunnel syndrome, the examiner opined that it was "less likely than not" that the carpal tunnel syndrome was incurred in or otherwise caused by the claimed in-service injury, event, or illness.  The rationale for the opinion stated that there was a diagnosis and treatment prior to active service and "no evidence of aggravation as CTS was not treated during active duty."  The examiner's opinion is flawed.  The examiner did not address whether it was "clear and unmistakable" that the bilateral carpal tunnel syndrome existed prior to active service.  Further, the examiner did not appear to consider that the Veteran's service medical treatment records were unavailable when noting that CTS was not treated during active duty.  With respect to the bilateral knee disability, the examiner opined that it was "less likely than not" that the bilateral knee disability was incurred in or otherwise caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that the Veteran sustained a fall but that his "DDD" was more likely due to his morbid obesity strain on weight bearing knee joints.  The examiner did not discuss the Veteran's reports of chronic pain since his in-service fall, the knee X-rays completed shortly after his separation from active service, and did not discuss whether it was clear and unmistakable that a knee disability existed prior to active service.  Addendum opinions are required.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate facility to locate the Veteran's service medical treatment records, to include, but not limited to, an additional request to the RMC (e-mail to VAVBASTL/RMC/RCD), the Veteran's Air Force Reserve Unit, HQ AFPC, HQ ARPC, and the IMA Records Center (which appears to have still not responded to the AOJ's requests for records).

Document all efforts to locate the Veteran's service medical treatment records.  If the records are still unavailable, issue a formal finding of unavailability and inform the Veteran of the efforts made to locate the service medical treatment records.  38 C.F.R. § 3.159(e).

2.  Following the above development and any additional development deemed necessary, request addendum opinions to the April 2014 VA examination report from a suitably qualified examiner.  The claims file must be made available to the examiner.  The examiner is asked to address the following:

A.  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral knee disability and/or bilateral carpal tunnel syndrome is related to active service performed prior to April 2003.  

B.  Express an opinion as to whether any bilateral knee disability and/or bilateral carpal tunnel syndrome clearly and unmistakably preexisted the Veteran's entrance into active service in April 2003 and; if so, whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.

C.  If the disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed bilateral knee disability and/or bilateral carpal tunnel syndrome had its onset during service or is causally and etiologically related to the 2003 period of active service, to include as due to a May 2003 in-service injury from a fall during physical training and/or chiropractic treatment occurring in July 2003.  

D) If and only if the responses to the aforementioned questions are in the negative, express opinions as to the following:  

1.  Whether any bilateral knee disability and/or bilateral carpal tunnel syndrome clearly and unmistakably preexisted the Veteran's entrance into service in June 2004 and; if so, whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during active service.  The examiner is asked to discuss the February 2004 x-ray of the knees and prior diagnoses of carpal tunnel syndrome (March 2004 EMG study).  

2.  If the disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed bilateral knee disability and/or bilateral carpal tunnel syndrome had its onset during service or is causally and etiologically related to the June 2004 to March 2006 period of active service.  

In rendering the requested opinions, the examiner is requested to consider and comment on the lay statements related to continuity of symptomatology since active service.  The examiner should also consider the Veteran's medical expertise and knowledge as a physician's assistant.

A complete rationale must be provided for any opinion reached.   

3.  After completing the requested development, readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




